DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
The amendments to the claims filed on August 9, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112(d) rejection and the 35 USC 102 rejections over RN 1855696-93-3 and 1350222-29-5.
The amendments to the claims and rebuttal arguments are not sufficient to overcome the Improper Markush rejection which is maintained.  Below are responses to Applicant’s remarks.
The claims were previously rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image1.png
    120
    153
    media_image1.png
    Greyscale
 which core is defined by the variables X, Y, Ar1, L and Ar2.  These variables result in a variety of different core structures.  It was determined that the claims are drawn to an improper Markush group because the formulas contain alternatively useable species that do not share a single structural similarity.  
Applicants have amended the claims to define Ar1 as phenyl or pyridyl.  Applicants state that based on the amendments the claims have proper Markush grouping.  This argument has been considered, however, it is not found to be persuasive.  The claims are still drawn to a variety of core structures of which the only shared structural feature is still a bicyclic structure linked to a cyclic structure further linked to a cyclic structure, which is not an art-recognized physical or chemical class.  For this reason the Improper Markush rejection is maintained.  Claims 1-7 remain rejected.
Claim 8 remains objected to for being dependent on a base rejected claim.
Examination followed guidelines provided by MPEP 803.02.  Applicants have, in response to a rejection of the Markush-type claims, overcome the rejection by amendment.  Therefore, the claims were further searched.  Prior art was found that anticipates a nonelected species in the amended Markush-type claims.  Thus, the claims were rejected and claims to nonelected species withdrawn from further consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1352837-36-5 (
    PNG
    media_image2.png
    263
    138
    media_image2.png
    Greyscale
).  The prior art has a date of 2012 which antedates the which antedates the instant claims having an effective filing date (national stage entry date) of April 30, 2018 and priority claim to US 62/492,284 dated April 30, 2017.  The compound corresponds to the instant claims in the following manner: X=NH; Y=CH; Ar1=phenyl; L=O; Ar2=phenyl.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626